The defendant Highway Farming Company has appealed from the judgment herein in favor of plaintiffs against that company and in favor of defendants Ardzrooni Bros. against the plaintiffs. The appeal is submitted upon the briefs and oral arguments in the case of Tanaka and others against the same defendants (ante, p. 590 [245 P. 434]). But one point is made by the appellant, and that the same as made in the Tanaka case, and the facts material to the appeals are the same in both cases.
[1] For the reasons stated in the opinion filed in the Tanaka case, the judgment is affirmed.
Pullen, J., pro tem., and Plummer, J., concurred.
 *Page 1